DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/14/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Liquid Crystal Pixel Driving Circuit Solving Instability Problem During Pull-Down Holding Phase.
Claim Objections
Claims 5 and 15 are objected to because of the following informalities:
As per claims 5 and 15, the limitation “the same” should be “identical”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyachi (US 6476786). 
As per claims 1 and 11, Miyachi discloses (a display panel, comprising) a pixel driving circuit (Abstract; Fig. 2; col. 4, line 51-61), (wherein the pixel driving circuit comprises) comprising:
a first transistor (Fig. 9, #2), a second transistor (#1), a third transistor (#3), a first capacitor (#Cm), a second capacitor (#Cm), a storage capacitor (#Cs), and a liquid crystal capacitor (#Clc), wherein each of the first transistor (#2), the second transistor (#1), and the third transistor (#3) comprises a source, a gate, and a drain (col. 4, line 51-col. 5, line 3), and (Fig. 9 discloses) each of the first capacitor (#Cm), the second capacitor (#Cm), the storage capacitor (#Cs), and the liquid crystal capacitor (#Clc) comprises a first terminal and a second terminal;
the gate of the first transistor (#2) is electrically connected to a first node, the source of the first transistor (#2) is electrically connected to the first terminal of the second capacitor (#Cm), and the drain of the first transistor (#2) is electrically connected to the first terminal of the storage capacitor (#Cs) and the first terminal of the liquid crystal capacitor (#Clc);
the gate of the second transistor (#1) is electrically connected to a previous row gate output signal (G(n-1)) (#GL1), the source of the second transistor (#1) is electrically connected to a data signal (#SL1), and the drain of the second transistor (#1) is electrically connected to the first node (i.e., first node connecting TFT1, TFT 2 and Cm);
the gate of the third transistor (#3) is electrically connected to a next row gate output signal (G(n+1)) (#GL2), the source of the third transistor (#3) is electrically connected to the first node (i.e., first node connecting TFT1, TFT 2 and Cm), and the drain of the third transistor (#3) is electrically connected to a constant voltage low electrical potential (VGL) (i.e., ground voltage);
the first terminal of the first capacitor (#Cm) is electrically connected to the first node (i.e., first node connecting TFT1, TFT 2 and Cm), and the second terminal of the first capacitor (#Cm) is electrically connected to a current row gate output signal (G(n)) (#GL3);
the first terminal of the second capacitor (#Cm) is electrically connected to the data signal (#SL1), and the second terminal of the second capacitor (#Cm) is electrically connected to the first node (i.e., first node connecting TFT1, TFT 2 and Cm); and
the first terminal of the storage capacitor (#Cs) and the first terminal of the liquid crystal capacitor (#Clc) are respectively electrically connected to the drain of the first transistor (#2), and the second terminal of the storage capacitor (#Cs) and the second terminal of the liquid crystal capacitor (#Clc) are respectively electrically connected to a common signal (i.e., ground signal).
As per claims 3 and 13, Miyachi discloses the pixel driving circuit (display panel) as claimed in claim 1 (claim 11), wherein the first transistor (#2), the second transistor (#1), and the third transistor (#3) are oxide semiconductor thin film transistors (col. 4, line 62-67).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Miyachi in view of Otose (US 20100085294).
As per claims 4 and 14, Miyachi discloses the pixel driving circuit (display panel) as claimed in claim 1 (claim 11), wherein the first transistor (#2) is an oxide semiconductor thin film transistor (col. 4, line 62-67).
However, Miyachi does not teach the second transistor and the third transistor are both low temperature polysilicon thin film transistors.
Otose teaches low temperature polysilicon thin film transistors ([0003]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second and third transistors of Miyachi constructed according to Otose so as to provide a driving circuit is constructed using low-temperature polysilicon thin-film transistors, higher in electron mobility than conventional amorphous silicon thin-film transistors, and in which the so constructed driving circuit is formulated as one with a glass substrate (Otose: [0003]).
Allowable Subject Matter
Claims 2, 5-10, 12 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of a pixel driving circuit comprising a first transistor, a second transistor, a third transistor, a first capacitor, a second capacitor, a storage capacitor, and a liquid crystal capacitor does not teach or fairly suggest the pixel driving circuit operates in a pre-charge phase (BO), a first boost phase (B1), a second boost phase (B2), a transition phase (B3), and a holding phase (B4), and the first transistor, the second transistor, and the third transistor are N-type thin film transistors; wherein the pre-charge phase (BO) comprises steps of: turning on the second transistor and turning off the third transistor, and charging an electrical potential of the first node to a first electrical potential (V1) through the second transistor by the current row gate output signal (G(n)); wherein the first boost phase (B1) comprises steps of: turning off the second transistor and the third transistor, providing a first high electrical potential signal (S1) by the data signal, and raising the electrical potential of the first node from the first electrical potential (V1) to a second electrical potential (V2) through the first capacitor by the data signal; wherein the second boost phase (B2) comprises steps of: turning off the second transistor and the third transistor, providing a second high electrical potential signal (S2) by the data signal, raising the electrical potential of the first node from the second electrical potential (V2) to a third electrical potential (V3) by the second capacitor, and writing the second high electrical potential signal (S2) into the liquid crystal capacitor, wherein the third electrical potential (V3) is greater than a high electrical potential (VO) of a gate output signal; wherein the transition phase (B3) comprises steps of: turning off the first transistor, the second transistor, and the third transistor, pulling down the electrical potential of the first node from the third electrical potential (V3) to a fourth electrical potential (V4) through the first capacitor by the current row gate output signal (G(n)), and pulling down the electrical potential of the first node from the fourth potential (V4) to the constant voltage low electrical potential (VGL) by the next row gate output signal (G(n+1)); and wherein the holding phase (B4) comprises steps of: turning off the first transistor and the second transistor, turning on the third transistor, and holding the electrical potential of the first node at the constant voltage low electrical potential (VGL) by the next row gate output signal (G(n+1)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044. The examiner can normally be reached 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622